DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Nov. 7, 2022 has been entered. Claims 6, 15, 18, 20-25, 28, 33-34, 54-55, 59, 61, 64, 66 and 76-77 are pending. Claim 6 has been amended. Claims  54-55, 59, 61, 64, and 66 are withdrawn as being directed towards a non-elected invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 15, 20, 22, 24-25, 34 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoshuk et al. (US 2013/0280400 A1; Oct. 24, 2013).
Regarding claim 6, Bartoshuk discloses a sweetener composition for increasing the perceived sweetness of a comestible, the composition comprising:
A natural sweetener, an artificial sweetener ([0008]), and
One or more isolated volatile compounds, wherein the isolated volatile compounds can be selected from at least 25 of the claimed compounds (See Tables 1-5 listing different suitable volatile compounds, [0012]-[0015], [0033], [0074]). 
While Bartoshuk discloses a composition as described above, wherein it comprises one or more volatile compounds, Bartoshuk fails to teach single composition comprising about 25 of the claimed isolated volatile compounds. 
However, as Bartushuk discloses that more than one volatile compound can be included, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 25) are taught by Bartoshuk to be useful for the same purpose.
With respect to the exact amount of each compound, Bartoshuk discloses that the amount of volatile compounds can be varied to modify the perceived sweetness ([0038]). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetener composition of Bartoshuk through routine experiments by regulating the amount/concentration of the volatile compound to formulate a composition having desired sweetness. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As Bartoshuk teaches that the amount of volatile compounds can be varied to modify the perceived sweetness ([0038]), it would have been obvious to one of ordinary skill in the art to formulate the composition such that the concentration of each volatile compound is sufficient to provide a relevant contribution to perceived sweetness but does not provide a distinguishable flavor to the composition. This is merely routine experimentation that is well within the ordinary skill in the art. 
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed volatile compounds.  All continue to function predictably as sweetness enhancing compounds, as expected. Bartoshuk clearly recognizes that each of the claimed compounds is useful for modifying the perceived sweetness of a composition and therefore combining multiple compounds would still aid in modifying the sweetness. 
Regarding claim 15, Bartoshuk discloses a sweetener composition for increasing the perceived sweetness of a comestible, the composition comprising:
A natural sweetener, an artificial sweetener ([0008]), and
One or more isolated volatile compounds, wherein the isolated volatile compounds can be selected from at least 25 of the claimed compounds (See Tables 1-5 listing different suitable volatile compounds, [0012]-[0015], [0033]). 
While Bartoshuk discloses a composition as described above, wherein it comprises one or more volatile compounds, Bartoshuk fails to teach single composition comprising about 25 of the claimed isolated volatile compounds. 
However, as Bartushuk discloses that more than one volatile compound can be included, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 25) are taught by Bartoshuk to be useful for the same purpose.
Bartoshuk discloses that the composition does not have to include a sugar or artificial sweeteners and that the volatile components are present in amounts effective to increase the perceived sweetness of a comestible without increasing the amount of natural or artificial sweetener ([0008], [0012], [0016]).
Regarding claim 20, as stated above with respect to claim 15, Bartoshuk teaches at least 25 of the claimed volatile compounds, wherein at least 2 of the volatile compounds can be selected from hexyl butanoate, E-2-hexenal, nonanol, 2-penten-1-ol ([0033]). 
Bartoshuk discloses that the sweetener composition comprises one or more volatile compounds and therefore it would have been obvious to have at least 2 volatile compounds in order to formulate a composition having desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Regarding claim 22, as stated above with respect to claim 15, Bartoshuk teaches at least 25 of the claimed volatile compounds, wherein at least 5 of the volatile compounds can be selected from trans-2-pentenal, cis-3-hexen-1-ol, beta-cyclocitral, geranylacetone, butyl butanoate, 2-pentyl butyrate, propyl butanoate, and octyl butanoate ([0033], Tables). 
Bartoshuk discloses that the sweetener composition comprises one or more volatile compounds and therefore it would have been obvious to have at least 5 volatile compounds in order to formulate a composition having desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Regarding claim 24, Bartoshuk further teaches that the sweetener composition consist of a natural or artificial sweetener and at least 25 of the claimed volatile compounds (See claim 15 above). 
Regarding claim 25, Bartoshuk disclsoes a sweetener composition for increasing the perceived sweetness of a comestible, the composition comprising:
One or more isolated volatile compounds, wherein the isolated volatile compounds can be selected from at least 25 of the claimed compounds (See Tables 1-5 listing different suitable volatile compounds, [0012]-[0015], [0033]). 
While Bartoshuk discloses a composition as described above, wherein it comprises one or more volatile compounds, Bartoshuk fails to teach single composition comprising about 25 of the claimed isolated volatile compounds. 
However, as Bartushuk discloses that more than one volatile compound can be included, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 25) are taught by Bartoshuk to be useful for the same purpose.
Bartoshuk discloses that the composition does not have to include a sugar or artificial sweeteners and that the volatile components are present in amounts effective to increase the perceived sweetness of a comestible without increasing the amount of natural or artificial sweetener ([0008], [0012], [0016]).
Regarding claim 34, Bartoshuk further teaches that the sweetener composition consist of a carrier (e.g. a natural or artificial sweetener) and at least 25 of the claimed volatile compounds (See claim 25 above). 
Regarding claim 76, as stated above, Bartoshuk discloses a sweetener composition for increasing the perceived sweetness of a comestible, the composition comprising one or more isolated volatile compounds, wherein the isolated volatile compounds can be selected from at least 35 of the claimed compounds (See Tables 1-5 listing different suitable volatile compounds, [0012]-[0015], [0033], [0074]). 
While Bartoshuk discloses a composition as described above, wherein it comprises one or more volatile compounds, Bartoshuk fails to teach single composition comprising about 35 of the claimed isolated volatile compounds. 
However, as Bartushuk discloses that more than one volatile compound can be included, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 35) are taught by Bartoshuk to be useful for the same purpose.

Claims 18, 28 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoshuk et al. (US 2013/0280400 A1; Oct. 24, 2013) as applied to claims 15 and 25 above, and further in view of Harvekotte et al. (US 2010/0055245 A1; March 4, 2010).   
Regarding claims 18 and 28, Bartoshuk teaches that one or more isolated volatile compounds come from strawberry or tomato ([0033] and [0042]-[0052]). Bartoshuk additionally teaches that orange odor patterns are associated with the sugar in oranges ([0056]), thereby suggesting that some of the isolated volatile compounds come form orange. 
Havekotte teaches modifying flavor experience by delivering aroma from volatile compounds, wherein the aroma can come from orange ([0009]-[0011]). 
Therefore, as it is well known in the art to modify flavors using volatile compounds from an orange, it would have been obvious to one of ordinary skill in the art to further have at least 1 volatile compound in Bartoshuk come from an organce such that about 3 of the isolated volatile compounds each come from a different fruit selected from strawberry, tomato, and orange.
It would have been obvious to chose orange depending on the aroma desired for the comestible as taught by the prior art. 
Further, the combination of about 3 of the isolated volatile compounds each coming from a different fruit selected from strawberry, tomato, and orange would modify the perceived sweetness of the product. One of ordinary skill in the art would be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds coming from different fruit in order to formulate the composition having a desired enhanced sweetness.
Regarding claim 77, Bartoshuk disclsoes a sweetener composition for increasing the perceived sweetness of a comestible, the composition comprising:
A natural sweetener, an artificial sweetener ([0008]), and
One or more isolated volatile compounds, wherein the isolated volatile compounds can be selected from at least 25 of the claimed compounds (See Tables 1-5 listing different suitable volatile compounds, [0012]-[0015], [0033]). 
While Bartoshuk discloses a composition as described above, wherein it comprises one or more volatile compounds, Bartoshuk fails to teach single composition comprising about 25 of the claimed isolated volatile compounds. 
However, as Bartushuk discloses that more than one volatile compound can be included, it would have been obvious to one of ordinary skill in the art to be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 25) are taught by Bartoshuk to be useful for the same purpose.
Bartoshuk teaches that one or more isolated volatile compounds come from strawberry or tomato ([0033] and [0042]-[0052]). Bartoshuk additionally teaches that orange odor patterns are associated with the sugar in oranges ([0056]), thereby suggesting that some of the isolated volatile compounds come form orange. 
Havekotte teaches modifying flavor experience by delivering aroma from volatile compounds, wherein the aroma can come from orange ([0009]-[0011]). 
Therefore, as it is well known in the art to modify flavors using volatile compounds from an orange, it would have been obvious to one of ordinary skill in the art to further have at least 1 volatile compound in Bartoshuk come from an organce such that about 3 of the isolated volatile compounds each come from a different fruit selected from strawberry, tomato, and orange.
It would have been obvious to chose orange depending on the aroma desired for the comestible as taught by the prior art. 
Further, the combination of about 3 of the isolated volatile compounds each coming from a different fruit selected from strawberry, tomato, and orange would modify the perceived sweetness of the product. One of ordinary skill in the art would be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds coming from different fruit in order to formulate the composition having a desired enhanced sweetness.
Bartoshuk discloses that the composition does not have to include a sugar or artificial sweeteners and that the volatile components are present in amounts effective to increase the perceived sweetness of a comestible without increasing the amount of natural or artificial sweetener ([0008], [0012], [0016]).


Claims 21, 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoshuk et al. (US 2013/0280400 A1; Oct. 24, 2013) as applied to claims 15 and 25 above, and further in view of West et al. (US 2009/0196966 A1; Aug. 6, 2009).
Regarding claim 21, Bartoshuk discloses the composition of claim 15, but fails to teach wherein about 1-2 of the isolated volatile compounds are selected from beta-caryophyllene oxide and 2-heptanone.
West discloses a natural sweetener composition that further comprises flavor/odor volatile components as sweeteners, including 2-heptanone ([0022], [0034], [0043]). 
It would have been obvious to one of ordinary skill in the art to incorporate 2-heptanone in the composition of Bartoshuk in order to provide a sweetener composition having diversified flavors and a desired sweetness. West discloses that 2-heptanone is a volatile component and as Bartoshuk is directed towards a sweetener composition comprising volatile components it would have been obvious to include 2-heptanone to further provide a sweetener having a desired sweetness. 
Regarding claims 23 and 33, as stated above, Bartoshuk in view of West teach a sweetener composition comprising volatile compounds that can be selected from the claimed volatile compounds ([0033] and Tables 1-5). 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds are taught by the prior art  to be useful for the same purpose.


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant continues to argue that Bartoshuk fails to teach all of the claimed compounds and further does not teach that all the claimed compounds are sweetness enhancing compounds. 
This is not found persuasive as applicant’s arguments are not commensurate in scope with the claims. The claims only require that the composition as a whole increases perceived sweetness. The claims do not require the volatile compound increases perceived sweetness. Applicant appears to be arguing that each individual compound increases perceived sweetness, however, that it not what is required by the instant claims. Only the composition comprising the volatile compounds is required to enhance sweetness, which can be accomplished by the composition having more volatile compounds they enhance sweetness than not, or the composition comprising a higher amount of volatile compounds that enhance perceived sweetness as compared to others. Therefore, applicant’s arguments are not commensurate in scope with the claims and these arguments are not found persuasive. 
Bartoshuk teaches at least 25 of the claimed compounds. Further, the Tables in Bartoshuk identify many of the volatile compounds used in the composition. While Bartoshuk might not disclose that each compound enhances sweetness, Bartoshuk is directed towards a composition that as a whole has enhanced sweetness, or modified sweetness ([0007]), wherein the volatile compounds are used to modify the sweetness ([0008]-[00012]). Therefore, Bartoshuk as a whole, teaches at least 25 of the claimed volatile compounds that are used to modify sweetness of a composition. 
Regarding applicant’s arguments with respect to the Declaration, the examiner agrees that Bartoshuk fails to teach a single composition containing the claimed volatile compounds. However, Bartoshuk teaches that all the claimed volatile compounds are known in the art to be useful for the same purpose as the instant invention, to enhance sweetness, or modify sweetness ([0007]). Bartoshuk further teaches that more than one volatile compound can be present in the composition. 
The examiner maintains the position that one of ordinary skill in the art would be motivated to formulate the sweetness enhancing composition of Bartoshuk through routine experimentation by modifying the number of volatile compounds in order to formulate the composition having a desired sweetness. 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it would have been obvious to one of ordinary skill in the art to form a sweetener composition by combining a desired amount of volatile compounds to modify the desired sweetness as all the claimed volatile compounds (at least 35) are taught by Bartoshuk to be useful for the same purpose.
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed volatile compounds.  All continue to function predictably as sweetness enhancing compounds, as expected. Bartoshuk clearly recognizes that each of the claimed compounds is useful for modifying the perceived sweetness of a composition and therefore combining multiple compounds would still aid in modifying the sweetness. 
With respect to applicant stating that the claimed amounts are not merely due to routine experimentation as they required complex analysis involving reiterative rounds of prediction profiling for each volatile compound, the examiner notes that such argument is not commensurate in scope with the claims. The independent claims do not require a specific concentration of each volatile compound. 
Further, as stated above, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as Bartoshuk teaches each claimed volatile compound, determining the optimum amount through routine experimentation is obvious absent a showing of criticality for the claimed concentrations. 
As stated in MPEP 716.07: “Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).”
Therefore, making experiments and certain adaptations is well within the ordinary skill in the art, and would have been obvious to do so with the volatile compounds in Bartoshuk. 
While the examiner recognizes that Bartoshuk fails to teach that each volatile compound “enhances” sweetness, this does not negate the fact that Bartoshuk teaches the exact same compounds as claimed. Again, one of ordinary skill can formulate a sweetness enhancing composition using known volatile compounds as taught by Bartoshuk. The fact that applicant has not recognized that a specific volatile compound can enhance sweetness when it was previously recognized as not does not change that fact that such volatile compound is known in the art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).	Applicant’s arguments with respect to claims 21, 23 and 33 in further view of West are not found persuasive. Applicant argues that West teaches away from the inclusion of 2-heptanone in a sweetness enhancing composition. However, West clearly teaches that the claimed volatile components are known to be added to sweeteners. It would have been obvious to include 2-heptanone as it is a known volatile compound that can be added to a sweetner and would provide a unique aroma and flavor to the composition. 
As stated in MPEP 2123: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Therefore, as West teaches that 2-heptanone is known as a volatile compound that can be used in a sweetener, West does not constitute a teaching away even though it discloses 2-heptanone as a non-preferred volatile compound due to its off flavor/aroma.
For the reasons stated above, the 103 rejections are maintained.


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791